Supreme Court of Florida
                             ____________

                            No. SC22-113
                             ____________

   IN RE: AMENDMENTS TO FLORIDA FAMILY LAW RULE OF
  PROCEDURE 12.340, AND FORMS 12.930(b) AND 12.930(c).

                            July 14, 2022

PER CURIAM.

     The Florida Bar’s Family Law Rules Committee (Committee)

proposes amending Florida Family Law Rule of Procedure 12.340

(Interrogatories to Parties) and Forms 12.930(b) (Standard Family

Law Interrogatories for Original or Enforcement Proceedings) and

12.930(c) (Standard Family Law Interrogatories for Modification

Proceedings). See Fla. R. Gen. Prac. & Jud. Admin. 12.140(b)(1).

We have jurisdiction. See art. V, § 2(a), Fla. Const.

     The Committee approved the proposed amendments to rule

12.340 by a vote of 16-2-1 and to forms 12.930(b) and (c) by a vote

of 9-8-2. The Florida Bar Board of Governors unanimously

recommends adopting the amendments. After the Committee filed

the proposed amendments with the Court, the Court published the
proposal for comment. One comment in support of the

amendments was received.

     We adopt the amendment to rule 12.340 as proposed by the

Committee. In subdivision (b) (Additional Interrogatories), we add

the language, “The expert interrogatories authorized by rule 12.280

are not included within the limitation of ten additional

interrogatories to a party prescribed by this rule.” Effectively, this

excludes interrogatories authorized by rule 12.280 from the ten

interrogatory limit imposed by rule 12.340.

     However, we decline to amend forms 12.930 (b) and (c) as

proposed by the Committee. We agree with the Committee’s

minority that the proposal to add a standard interrogatory to each

form that requests the names and addresses of all persons who are

believed to have any knowledge concerning any of the issues in the

proceeding and to specify the subject matter about which the

person has knowledge is too expansive.

     Accordingly, the Florida Family Law Rules of Procedure are

amended as reflected in the appendix to this opinion. New

language is indicated by underscoring. The amendments shall

become effective immediately.
                                 -2-
     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Family Law Rules of Procedure

Michael V. Andriano, Chair, Family Law Rules Committee, Orlando,
Florida, Ashley Elizabeth Taylor, Past Chair, Family Law Rules
Committee, Tampa, Florida, Joshua E. Doyle, Executive Director,
and Mikalla Andies Davis, Staff Liaison, The Florida Bar,
Tallahassee, Florida,

     for Petitioner

Philip S Wartenberg, Chair, Family Law Section of The Florida Bar,
Tampa, Florida, Heather L. Apicella, Past Chair, Family Law Section
of The Florida Bar, Boca Raton, Florida, Kristin R.H. Kirkner, Co-
Chair, Rules and Forms Committee, Family Law Section of The
Florida Bar, Tampa, Florida, Tenesia C. Hall, Co-Chair, Rules and
Forms Committee, Family Law Section of The Florida Bar, Orlando,
Florida, and Jack A. Moring, Past Co-Chair, Rules and Forms
Committee, Family Law Section of The Florida Bar, Crystal River,
Florida,

     Responding with comments




                               -3-
                            APPENDIX

RULE 12.340. INTERROGATORIES TO PARTIES

  (a) [NO CHANGE]

  (b)     Additional Interrogatories. Ten interrogatories,
  including subparts, may be sent to a party, in addition to the
  standard interrogatories contained in Florida Family Law Rules
  of Procedure Form 12.930(b) or Florida Family Law Rules of
  Procedure Form 12.930(c). A party must obtain permission of the
  court to send more than 10 additional interrogatories. The expert
  interrogatories authorized by rule 12.280 are not included within
  the limitation of ten additional interrogatories to a party
  prescribed by this rule.

  (c) – (h) [NO CHANGE]

                           Commentary

    [NO CHANGE]

                          Committee Note

    [NO CHANGE]




                               -4-